Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice re prior art available under both pre-AIA  and AIA  
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C.102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Examiner’s Note
3. 	Examiner has cited particular columns and line numbers or figures in the references as
applied to the claims below for the convenience of the applicant. Although the specified citations
are representative of the teachings in the art and are applied to the specific limitations within the
individual claim, other passages and figures may apply as well. It is respectfully requested from
the applicant, in preparing the responses, to fully consider the references in entirety as potentially
teaching all or part of the claimed invention, as well as the context of the passage as taught by
the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 5-6, 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ying (US 9,483,855 B2) in view of Osindero (US 2017/0004374 A1).
6. 	With regard to claim 1, Ying discloses a computer-implemented method comprising:
receiving an image including an object (See for example, col. 11, line 61 – col. 12, line 19);
receiving text data (See for example, col. 11, line 61 – col. 12, line 3, and col. 16, lines 16-33); detecting a region of interest (via server 140) within the image using 
With regard to claim 5, the computer-implemented method of claim 1, wherein inserting the text data includes generating a plurality of typographical images (Please note, according to paragraph 0018 of the specification, a typographical image is defined/referred as an image or an image frame of a video, in which text is visually presented to form an object or pattern of the image.   Fortunately, this feature is disclosed by Ying (See for example, Fig. 5C)), each 
With regard to claim 6, the computer-implemented method of claim 1, further comprising:
receiving an image parameter, i.e., attribute/s; and modifying a characteristic of the text data according to the image parameter (See for example, col. 15, line 53 – col. 16, line 17 of Ying).
	With regard to claim 15, claim 1 encompasses the limitation of this claim, and is rejected the same as claim 5.  Thus, argument analogous to that presented above for claim 5 is applicable to claim 15.  Claim 15 distinguishes from claim 1 only in that it recites a computer-program product tangibly embodied in a non-transitory machine-readable storage medium, including instructions; the image and region of interest including one or more edges; and presenting the text data as the one or more edges of the image. Ying further discloses a computer-program product tangibly embodied in a non-transitory machine-readable storage medium including instructions (See for example, col. 3, lines 35-59); the image and region of interest including one or more edges, i.e., edge and/or boundary, and presenting the text data as the one or more edges of the image (See col. 12, line 4 -col. 15, line 2).
	Claims 19 and 20 are rejected the same as claims 5 and 6 respectively. Thus, arguments similar to those presented above for claims 5 and 6 are respectively applicable to claims 19 and 20.
7. 	Claims 7-8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ying in view of   Osindero as applied to claims 1, 5-6, 15, and 19-20 above, and further in view of Sun, et al. (WO 2016/117836 A1).

wherein the image is an image frame of a plurality of image frames of a video feed, and wherein a typographical image is generated for each image frame of the plurality of image frames (Please note, according to paragraph 0018 of the specification, a typographical image is defined/referred as an image or an image frame of a video, in which text is visually presented to form an object or pattern of the image.   Fortunately, this feature is disclosed by Ying (See for example, Fig. 5C)).  However, Sun, et al. (See for example, page 21, paragraphs 149-150; and Fig. 16) teach this feature.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching as taught by Sun, et al. into the system of Ying (as modified by Osindero), and to do so would at least allow generating an image frame of a video each image frame of the plurality of image frames by adding the text in the video image (See for example, Figs. 16).   Therefore, it would have been obvious to combine each image frame of the plurality of image frames each image frame of the plurality of image frames Ying (as modified by Osindero) with Sun, et al. to obtain the invention as specified in claim 7.
	With regard to claim 8, claim 7 encompasses the limitation of this claim, and is rejected the same as claim 7.  Thus, argument similar to that presented above for claim 7 is applicable to claim 8.  Claim 8 distinguishes from claim 7 only in that it recites one or more processors; and a non-transitory computer-readable storage medium containing instructions.  Fortunately, Ying (See for example, col. 3, lines 35-59) teaches these features. 
.
Allowable Subject Matter
9. 	Claims 2-4, 9-11, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Conclusion
10. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A Computer English Translation of Japanese Patent No. JP 2019-220098 A (See entire document).
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/DANIEL G MARIAM/Primary Examiner, Art Unit 2665